     Case: 1:17-cv-03604 Document #: 83 Filed: 12/11/18 Page 1 of 7 PageID #:590



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

KEN JOHANSEN on behalf of himself and            :
others similarly situated,                       :
                                                 :
         Plaintiff,                              :
v.                                               :
                                                 :
SANTANNA NATURAL GAS                             :    Case No. 1:17-cv-03604
CORPORATION, dba SANTANNA                        :
ENERGY SERVICES,                                 :    Honorable John Z. Lee
                                                 :
         Defendant, Third-Party                  :
         Plaintiff                               :
v.                                               :
                                                 :
LIBERAL UNITED MARKETING, INC.                   :
a/k/a LIBERAL UNITED MARKETING C                 :
AND P INC. and JACOB T. ADIGWE,                  :
                                                 :
         Third-Party Defendant.                  :
                                                 :
                                                 :
                                                 /


                       FINAL APPROVAL ORDER AND JUDGMENT

         The Parties in this class action lawsuit have moved for final approval of their proposed

class settlement. The Court preliminarily approved the Settlement Agreement on May 30, 2018,

and notice was given to all members of the Settlement Class under the terms of the Preliminary

Approval Order.

         Upon consideration of the motion, the Settlement Agreement, and the exhibits thereto,

the Court GRANTS final approval of the Settlement, finding specifically as follows:

                                       I.     Jurisdiction

         1.      This Court has jurisdiction over the subject matter of the Action and over all




35655595v1
     Case: 1:17-cv-03604 Document #: 83 Filed: 12/11/18 Page 2 of 7 PageID #:591



parties to the Action, including all Settlement Class Members.1

                                      II.     Class Definition

         2.      Under Federal Rule of Civil Procedure 23(c), the Court certifies the following

“Settlement Class,” consisting of:

              All persons within the United States identified in the supplemental expert
              report of Anya Verkhovskaya to whom Defendant, through a third party,
              initiated a telephone call from March 8, 2016 through May 12, 2017 to either
              (a) a cellular telephone number or (b) a number on the National Do Not Call
              Registry.

                          III.   Class Representative and Class Counsel

         3.      Under Federal Rule of Civil Procedure 23, Ken Johansen is hereby appointed as

Class Representative.

         4.      The following are hereby appointed as Class Counsel:

                        Edward Broderick
                        Anthony Paronich
                        BRODERICK & PARONICH, P.C.
                        99 High St., Suite 304
                        Boston, Massachusetts 02110
                               -and-
                        Matthew P. McCue
                        THE LAW OFFICE OF MATTHEW P. MCCUE
                        1 South Avenue, Suite 3
                        Natick, Massachusetts 01760
                               -and-
                        Brian K. Murphy
                        Jonathan P. Misny
                        MURRAY MURPHY MOUL + BASIL LLP
                        1114 Dublin Rd.
                        Columbus, Ohio 43215

                                   IV.      Rule 23 Requirements

         5.      Pursuant to Rule 23(a), the Court finds that: (a) the Settlement Class is so


1 Unless otherwise defined herein, all terms used in this Order that are defined terms in the
Settlement Agreement have the same meaning as set forth in the Settlement Agreement.


                                                  2
35655595v1
     Case: 1:17-cv-03604 Document #: 83 Filed: 12/11/18 Page 3 of 7 PageID #:592



numerous that joinder of all members is impracticable; (b) there are questions of law or fact

common to the Settlement Class; (c) the claims of the Class Representative, identified above, are

typical of the claims of the Settlement Class; and (d) the Class Representative will fairly and

adequately protect the interests of the Settlement Class.

          6.    Pursuant to Rule 23(b)(3), the Court finds that: (a) the questions of law or fact

common to the members of the Settlement Class predominate over the questions affecting only

individual members, and (b) certification of the Settlement Class is superior to other available

methods for the fair and efficient adjudication of the controversy.

                                  V.      Notice and Opt-outs.

          7.    The Court finds that, in accordance with the Notice Plan and Rule 23(c)(2)(B), the

Settlement Administrator provided the best notice practicable under the circumstances, including

individual notice to all Settlement Class Members who could be identified through reasonable

effort.

          8.    The Court finds that Defendant properly and timely notified the appropriate state

and federal officials of the Settlement Agreement under the Class Action Fairness Act of 2005

(“CAFA”). See 28 U.S.C. § 1715.

          9.    All persons who made timely and valid requests for exclusion are excluded from

the Settlement Class and are not bound by this Final Approval Order and Judgment. The list of

persons submitting notices seeking exclusion from the Settlement Class, submitted by Plaintiff

pursuant to the Preliminary Approval Order, is hereby accepted as the list of persons who have

made timely and valid requests for exclusion.

                            VI.    Final Approval of the Settlement.

          10.   Pursuant to the Settlement Agreement, the Defendant has agreed to pay Seven



                                                 3
35655595v1
     Case: 1:17-cv-03604 Document #: 83 Filed: 12/11/18 Page 4 of 7 PageID #:593



Hundred and Fifty Thousand Dollars ($750,000) to create the Settlement Fund. Amounts

awarded to Class Counsel or the Class Representative will be paid from the Settlement Fund.

Class Members who have submitted a valid claim will receive a pro-rata share of the Settlement

Fund after attorneys’ fees and costs, the Class Representative’s award, and the costs of notice

and administration are deducted. In addition to payments from the Settlement Fund, Defendant

has also agreed that it has taken steps to ensure compliance going forward with the telemarketing

conduct alleged in the Complaint.

         11.   The Court has read and considered the papers filed in support of the Motion,

including the Settlement Agreement and the exhibits thereto, memoranda and arguments

submitted on behalf of the Plaintiff, Settlement Class Members, and the Defendant. The Court

has not received any objections from any person regarding the Settlement. The Court held a

hearing on December 11, 2018, at which time the parties were afforded the opportunity to be

heard in support of or in opposition to the Settlement. Furthermore, the Court finds that notice

under the CAFA was effectuated and that ninety (90) days has passed without comment or

objection from any governmental entity.

         12.   The Court now grants final approval to the Settlement and finds that the

Settlement is fair, adequate, reasonable, and in the best interests of the Settlement Class. This

finding is supported by, among other things, the complex legal and factual posture of the Action,

the fact that the Settlement is the result of arm’s-length negotiations presided over by a neutral

mediator, and the settlement benefits being made available to Settlement Class Members.

         13.   At the Parties’ suggestion, the Court makes the following typographical

corrections to the Settlement Agreement (ECF No. 56-1):

                   i. ¶¶1.28, 11.2(c) and 11.3(i) refer to the release at ¶6. However, the release



                                                4
35655595v1
     Case: 1:17-cv-03604 Document #: 83 Filed: 12/11/18 Page 5 of 7 PageID #:594



                        is located at ¶5.

                   ii. ¶7.2(f) makes references to individuals who had requested exclusion at

                        ¶14.1. However, the correct section that should be referenced is ¶12.1.

                   iii. ¶10.1(g) refers to a notice paragraph at ¶7, but the notice paragraph is

                        actually ¶6.

                   iv. ¶11.3(g) refers to released parties at ¶6.1 and 6.2, but the correct reference

                        should be to ¶5.1 and ¶5.2.

         14.   The Settlement Administrator shall take all reasonable steps necessary to ensure

that the Settlement is effectuated in a manner consistent with the Settlement Agreement.

         15.   In the event that settlement payments exceed the threshold amounts that must be

reported to the Internal Revenue Service by means of a Form 1099, Class Counsel, and the

Settlement Administrator, will take all necessary and reasonable steps to obtain W-9’s from

claimants and to comply with applicable IRS regulations on issuing 1099’s without a social

security number or tax entity identification number, and shall take all reasonable and necessary

steps to avoid imposition of IRS penalties against the Settlement Fund, including, but not limited

to, limiting payments below the reportable threshold and/or withholding of taxes and any

applicable penalties.

         16.   The Court orders the Parties to the Settlement Agreement to perform their

obligations thereunder. The Settlement Agreement shall be deemed incorporated herein as if

explicitly set forth and shall have the full force of an order of this Court.

         17.   The Court dismisses this Action with prejudice and without costs (except as

otherwise provided herein and in the Settlement Agreement).

         18.    On and after the Effective Date, the Releasing Parties, and each of them, are



                                                   5
35655595v1
     Case: 1:17-cv-03604 Document #: 83 Filed: 12/11/18 Page 6 of 7 PageID #:595



forever barred and permanently enjoined from directly, indirectly, representatively, or in any

other capacity filing, commencing, prosecuting, continuing, or litigating any other proceeding

against any of the Released Parties in any jurisdiction based on or relating in any way to the

Released Claims, and the Releasing Parties are forever barred and permanently enjoined from

filing, commencing, or prosecuting any lawsuit individually or as a class action against any of

the Released Parties (including by seeking to amend a pending complaint to include class

allegations or by seeking class certification in a pending action in any jurisdiction) based on or

relating in any way to the Released Claims.

         19.   The Court further orders that upon the Effective Date, the above-described

releases and the Settlement Agreement will be binding on, and have res judicata and preclusive

effect in, all pending and future lawsuits or other proceedings maintained by or on behalf of the

Releasing Parties.

         20.   Without affecting the finality of this Final Approval Order and Judgment in any

way, the Court retains jurisdiction over: (a) implementation and enforcement of the Settlement

Agreement until the final judgment contemplated hereby has become effective and each and

every act agreed to be performed by the Parties hereto pursuant to the Settlement Agreement

have been performed; (b) any other action necessary to conclude the Settlement and to

administer, effectuate, interpret, and monitor compliance with the provisions of the Settlement

Agreement; and (c) all Parties to this Action and Settlement Class Members for the purpose of

implementing and enforcing the Settlement Agreement.

        VII.   Attorneys’ Fees, Attorney Expenses, and Class Representative’s Award

         21.   The Court approves payment of attorneys’ fees, costs, and expenses to Class

Counsel in the amount of $233,333.33 in attorneys’ fees and $38,983.32 in costs. This amount



                                                6
35655595v1
     Case: 1:17-cv-03604 Document #: 83 Filed: 12/11/18 Page 7 of 7 PageID #:596



shall be paid from the Settlement Fund in accordance with the terms of the Settlement

Agreement. The Court, having considered the materials submitted by Class Counsel in support of

final approval of the Settlement and their request for attorneys’ fees, costs, and expenses and in

response to the filed objections thereto, finds the award of attorneys’ fees, costs, and expenses

appropriate and reasonable, and the Court notes that the Notice specifically and clearly advised

the Settlement Class that Class Counsel would seek the award.

         22.    The Court approves the incentive fee payment of $10,000 for the Class

Representative and specifically finds that amount to be reasonable in light of the service

performed by Plaintiff for the class. This amount shall be paid from the Settlement Fund in

accordance with the terms of the Settlement Agreement. Any incentive award will be reported as

“other income” in Box 3 of the Form 1099-MISC.

         23.    Neither this Final Approval Order and Judgment as to the Defendant nor the

Settlement Agreement shall be construed or used as an admission or concession by or against the

Defendant or any of the Released Parties of any fault, omission, liability, or wrongdoing, or the

validity of any of the Released Claims in any action or proceedings whatsoever. This Final

Approval Order and Judgment is not a finding of the validity or invalidity of any claims in this

Action or a determination of any wrongdoing by the Defendant or any of the Released Parties.

The final approval of the Settlement Agreement does not constitute any opinion, position, or

determination of this Court, one way or the other, as to the merits of the claims and defenses of

Plaintiff, the Settlement Class Members, or the Defendant.

         The Clerk is hereby directed to enter this Final Approval Order and Judgment.


DATED: 12/11/18
                                                     John Z. Lee,
                                                     United States District Court Judge


                                                7
35655595v1
